PER CURIAM.
Appellant Alex D. Finch, an attorney at law before the Bar of Pinellas County, was adjudicated in contempt of court during a trial wherein he represented a defendant in a criminal matter. Finch was fined $100, $50 of which was suspended.
We have reviewed the record and all matters filed in this cause and believe the court erred in adjudging the appellant guilty of contempt. The record fails to support such action, and we reverse. We hasten to add that the trial judge has full control of the conduct of all trials before him and that contempt is one of the remedies to be used. It is a harsh remedy however and should be used sparingly.
We believe that a more reasonable course would have been a reprimand by the court to the attorney.
Reversed.
PIERCE, C. J., and LILES and HOB-SON, JJ., concur.